Citation Nr: 1530026	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  13-23 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material has been submitted to reopen the claim for service connection for hypertension, to include as due to aggravation.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for lupus, to include as due to aggravation.

4.  Entitlement to service connection for scars associated with lupus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Appellant served in the Alabama Army National Guard from September 1983 until at least January 2011. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The issues of entitlement to service connection for lupus, scars associated with lupus, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The February 2006 RO rating decision denied the claim of service connection for hypertension; the Appellant was notified of the decision and apprised of her right to appeal, but she did not appeal in a timely fashion nor did she submit new and material evidence in the year following notification of the decision.

2.  The evidence received since the February 2006 RO rating decision is neither cumulative nor repetitive of facts that were previously considered and raises a reasonable possibility of substantiating the claim.






CONCLUSIONS OF LAW

1.  The February 2006 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2005).

2.  The evidence received since the February 2006 rating decision is new and material for the purpose of reopening the claim of service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent the action taken herein below is favorable to the Appellant, further discussion of the duties to assist and notify is not necessary at this time.

The Appellant seeks service connection for hypertension.  The claim for service connection for hypertension was previously considered and denied by the RO in a February 2006 rating decision.  The Appellant did not appeal the decision and it became final.  38 C.F.R. § 20.1103 (2005).  A review of the claims file reflects that the Appellant did not submit any additional evidence within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  As such, the Appellant's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156, 20.1105.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

Moreover, the appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. §  3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the prior decision, the record included the claim, the service records, and private treatment records, which did not establish a current diagnosis for hypertension or an in-service disease or injury.  

The evidence received since the February 2006 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  The Appellant submitted a June 2008 Functional Activities for Soldiers Consult, which provided a diagnosis of hypertension and a June 2009 Statement of Medical Examination and Duty Status that shows the Appellant sustained heat exhaustion.  This new evidence addresses the reasons for the previous denial; that is, the absence of a current disability and an in-service disease or injury.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.





ORDER

The application to reopen the claim for service connection for hypertension is granted.


REMAND

In the February 2015 Appellant Brief, the Appellant's representative asserted that the Appellant's lupus and hypertension were aggravated beyond their natural progression by an injury sustained during a period of inactive duty for training (INACDUTRA).  

In June 2009, the Appellant was ordered to participate in a cross-level drill from June 12, 2009 through June 14, 2009.  On June 13, 2009, the Appellant was treated for a heat injury sustained in the line of duty while on the weapons qualification range.  In November 2009, Dr. J.A. wrote that the Appellant had been under his care since April 2006 for cutaneous lupus erythematosus.  Additionally, the Appellant submitted a June 2008 Functional Activities for Soldiers Consult, which provided a diagnosis of hypertension.

Service connection may be granted for a disorder resulting from a disease or injury that was incurred in or aggravated while performing active duty for training (ACDUTRA), or from an injury incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(22), 101(24), 106, 1110; 38 C.F.R. §§ 3.303(a), 3.6.  The Appellant has not been afforded a VA examination to determine whether the heat injury she sustained aggravated her hypertension and lupus beyond their natural progression.  This is one of the Appellant's contentions.  Thus, a remand is necessary to afford the Appellant a VA examination.  The Appellant's claim for service connection for scars associated with lupus is inextricably intertwined with her claim for service connection for lupus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Board will defer the adjudication of the claim for service connection for scars associated with lupus to avoid piecemeal adjudication.  Id. 

The file indicates that during the course of the appeal, in January 2011, the Appellant was non-selected for continued unit participation in the National Guard.  On remand, any outstanding service treatment records should be obtained and the Appellant's dates of service should be determined.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding service treatment records and determine the Appellant's dates of service in the National Guard.  

2.  Schedule the Appellant a VA examination to determine the nature and etiology of her claimed hypertension.  The claims folder must be made available to the examiner.  The examiner should then provide an opinion, responding to the following question.

Is it at least as likely as not (50 percent or greater probability) that the Appellant's hypertension was aggravated beyond its natural progression by the heat injury she sustained in June 2009?

The examiner must provide a rationale for his or her opinion.

3.  Schedule the Appellant a VA examination to determine the nature and etiology of her claimed lupus.  The claims folder must be made available to the examiner.  The examiner should then provide an opinion, responding to the following question.

Is it at least as likely as not (50 percent or greater probability) that the Appellant's lupus was aggravated beyond its natural progression by the heat injury she sustained in June 2009?

The examiner must provide a rationale for his or her opinion.

4.  After completion of the above development, the Appellant's claim should be readjudicated.  If the determination remains adverse, the Appellant and her representative should be furnished with a Supplemental Statement of the Case.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


